Citation Nr: 0707429	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to July 
1980.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  By such remand, 
the Board directed the AMC to undertake certain evidentiary 
and procedural development.  Following the completion of such 
actions, the case has been returned to the Board for further 
consideration.  

The issue of the veteran's entitlement to increased 
extraschedular evaluations for varicose veins of each lower 
extremity is addressed in the REMAND portion of this decision 
below.  Such REMAND is to the RO via the AMC.  


FINDING OF FACT

The veteran's service-connected varicose veins of the right 
and left legs are manifested by persistent edema, pain, and 
mild stasis pigmentation, but there is no showing of massive 
board-like edema, constant pain at rest, induration, eczema, 
or ulceration.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 40 percent 
rating, but none greater, for varicose veins of the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7120 (2006).

2.  The schedular criteria for the assignment of a 40 percent 
rating, but none greater, for varicose veins of the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7120 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded by the Board in 
November 2005, and previously in February 2004.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed in full as 
directed in terms of the issues herein addressed on their 
merits, and neither the veteran, nor her representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for increase, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for her was provided in the RO's 
letter of May 2003 and the AMC's correspondence of December 
2005.  Notice pursuant to Dingess/Hartman was furnished to 
the veteran by the AMC through its letter of October 2006.  
The veteran was thereby notified that she should submit all 
pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, VCAA notice was provided to the veteran prior 
to the initial RO decision in August 2002, and it is evident 
that the claim was readjudicated by VA concurrent with or 
after full VCAA notice was furnished, including that 
pertaining to Dingess-Hartman.  See Supplemental Statement of 
the Case (SSOC) issued in October 2006; Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains extensive examination and treatment 
reports compiled by VA.  The record also reflects that three 
VA medical examinations have been afforded the veteran with 
respect to her service-connected varicose veins during the 
course of the instant appeal, with such examinations having 
been comprehensive in scope and productive of detailed 
clinical findings.  As there is ample competent evidence of 
record to render an appellate decision, there is no duty to 
provide another examination or obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, it is found VA has satisfied its duties under 
the VCAA.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.   Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for a single disorder, characterized as 
bilateral varicose veins, was established by RO action in 
September 1988.  A 30 percent evaluation was assigned 
therefor under 38 C.F.R. § 4.104, DC 7120, from April 1988.  
The RO by its rating decision of April 2003 assigned 
separate, 20 percent schedular evaluations for varicose veins 
of each lower extremity under DC 7120, effective from 
December 2001.  It is of note that the instant appeal 
originates from a claim for increase noted by the RO to have 
been received in December 2001.  

Under the present criteria for varicose veins, as in effect 
since January 1998, a 10 percent evaluation is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent rating is warranted when the 
condition is manifested by massive board-like edema with 
constant pain at rest, provided that the symptoms are due to 
the effects of varicose veins.  38 C.F.R. § 4.104, DC 7120.  

A VA medical examination in January 2003 noted the existence 
of highly tortuous varicose veins of both lower extremities 
and associated edema, the latter of which the veteran 
indicated was of a persistent nature.  Evidence of ulceration 
or eczema was absent at that time, and on a VA medical 
evaluation conducted in December 2004.  Objective examination 
in December 2004 showed extensive, highly tortuous varicose 
veins of both lower extremities and edema, but without 
ulceration or eczema.  Examination by VA in January 2006 
continued to identify visible and palpable varicosities 
throughout the saphenous distribution of both legs, but no 
tenderness, induration, inflammation, ulceration, edema, or 
eczema were present.  The only manifestation then shown that 
was not previously indicated was that of minimal statis 
pigmentation.  

As noted above, to warrant the next higher rating of 40 
percent, there is required a showing of persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  By virtue of the 20 percent ratings assigned by 
the RO and in effect since December 2001, the existence of 
persistent edema that are incompletely relieved by elevation 
of an extremity, with or without beginning stasis 
pigmentation or eczema, must be conceded.  Such is juxtaposed 
with the absence of a showing of edema of either leg on the 
most recent VA medical examination, and while edema were 
noted on the two prior VA examinations in 2003 and 2004, 
there was no indication from the examiner on those occasions 
that the veteran's edema were persistent.  Inasmuch as the 
evidence is in relative equipoise as to the present of 
persistent edema, the benefit of the doubt is afforded the 
veteran and its presence is acknowledged, and as there is 
also recently shown to be present statis pigmentation of each 
lower extremity, 40 percent schedular ratings, but none 
greater, are assigned for varicose vein involvement of each 
lower extremity.  No induration, eczema, or ulceration is 
identified, nor is there a showing of massive board-like 
edema with constant pain at rest, such as might warrant the 
assignment of any schedular evaluation in excess of 40 
percent.  


ORDER

A 40 percent schedular evaluation, but none greater, is 
assigned for varicose veins of the left lower extremity.  

A 40 percent schedular evaluation, but none greater, is 
assigned for varicose veins of the right lower extremity.




REMAND

On remand, the Board requested that, as part of a needed VA 
medical evaluation, an opinion from the examining physician 
was to be sought as to the question of whether it was at 
least as likely as not that one or both of the disorders in 
question resulted in a marked interference with the veteran's 
employment or ability to work.  On remand, while some effort 
was made by the VA examiner to address the impact of the 
disorders at issue on the veteran's ability to engage in the 
basic daily activities, it is clear that the question posed 
was not specifically addressed by such physician, in 
contravention of the holding in Stegall.  A Stegall violation 
is likewise apparent in the AMC's failure to undertake 
readjudication of the extraschedular matter.  Remand is thus 
required for corrective actions.  

Accordingly, this portion of the appeal is REMANDED for the 
following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate her claims 
for increased extraschedular ratings for 
varicose veins of the left and right 
lower extremities, including evidence of 
frequent hospital care for their 
treatment, or evidence that either 
disorders alone, has resulted in a marked 
interference with employment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit and she must be 
advised to submit all pertinent evidence 
not already on file that is held in her 
possession.  The veteran must also be 
informed that, if requested, VA will 
assist her in obtaining relevant 
evidence, provided that she furnishes 
sufficient, identifying information and 
written authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
her must then be afforded.  

2.  The veteran must also be advised that 
employment records, to include statements 
from current or former supervisors and 
co-workers, would be relevant with 
respect to whether extraschedular ratings 
are warranted. 

3.  The report of a VA medical 
examination conducted on January 12, 
2006, at the VA Medical Center in Temple, 
Texas, by G. A. Smith, M.D., must be 
returned to Dr. Smith for the preparation 
of an addendum to his earlier report.  If 
Dr. Smith is unavailable, or in the event 
that he wishes to further examine the 
veteran, the veteran must be accorded an 
additional VA medical examination for 
evaluation of the nature and severity of 
her service-connected varicose veins of 
each lower extremity.  The veteran's 
claims file must be furnished to Dr. 
Smith or his designee for use in the 
study of this case. 

Ultimately, Dr. Smith or his designee 
must answer the following as to each 
lower extremity, with a full supporting 
rationale, where appropriate:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
service-connected varicose 
veins have resulted in a marked 
interference with her 
employment or her ability to 
work?  Notation of remaining 
work capabilities, if any, and 
related work limitations, if 
any, should be included.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  
He or she should also indicate that 
he/she had reviewed the veteran's claims 
file. 

4.  Lastly, the veteran's claims of 
entitlement to increased extraschedular 
ratings for varicose veins of the right 
and left lower extremities must be 
adjudicated based on a de novo review of 
all pertinent evidence and consideration 
of all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran need take no action until she is notified.  She 
has the right to submit additional evidence and argument on 
the matter(s) the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


